438 F.2d 773
UNITED STATES of America, Appellee,v.Earthia B. WILEY, Appellant.
No. 20187.
United States Court of Appeals, Eighth Circuit.
Feb. 1, 1971.

Richard W. Swanson, Minneapolis, Minn., for appellant.
Robert G. Renner, U.S. Atty., D. Minn., Joseph T. Walbran, Asst. U.S. Atty., Minneapolis, Minn., for appellee.
Before VAN OOSTERHOUT and HEANEY, Circuit Judges, and HANSON, District judge.
PER CURIAM.


1
We affirm the conviction of Earthia B. Wiley for willful and knowing possession of a firearm after having been convicted of a felony in violation of 18 U.S.C. App. 1202(a)(1).  We do so for the reasons set forth in United States v. Synnes, 438 F.2d 764 (8th Cir. 1971), which we have decided today.